Hill, C. J.
The maker of a promissory note filed a sworn petition to enjoin the collection of the note, and obtained a restraining- order. In the petition for injunction he alleged that he made the note and owed the amount of its face. Subsequently the holder of the note, who was the respondent to the bill, brought suit on the note against the maker. Held, that the allegations above alluded to in the bill were admissible in evidence as admissions in judicio, and the defendant was estopped from denying their truth. Civil Code, §5150; Anderson v. Clark, 70 Ga. 362; Cheney v. Selman, 71 Ca. 384; Youngblood v. Youngblood, 74 Ga. 614.

Judgment ajlrmcd.